NO. 07-06-0056-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 16, 2006

______________________________
 
RODGER WAYNE MITCHELL,

									Appellant

v.

THE STATE OF TEXAS,

									Appellee
_________________________________

FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;

NO. A3024-0506; HON. ROBERT W. KINKAID, JR., PRESIDING

_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Rodger Wayne Mitchell (appellant) appeals his conviction for burglary of a
habitation.  He was convicted by a jury and sentenced to twenty years confinement and a
fine of $10,000.  Appellant's appointed counsel has filed a motion to withdraw, together
with an Anders (1) brief, in which he certified that, after diligently searching the record, the
appeal was without merit.  Appellant filed a response on August 4, 2006.
	In compliance with the principles enunciated in Anders, appellate counsel reviewed
the various stages of the trial and discussed several potential areas for appeal.  However,
he adequately explained why each argument lacks merit.  We have also conducted our
own review of the record and appellant's response to assess the accuracy of appellate
counsel's conclusions and to uncover any error pursuant to Stafford v. State, 813 S.W.3d
503 (Tex. Crim. App. 1991).  Our own review has failed to reveal any reversible error.  
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed.

							Brian Quinn 
						          Chief Justice
Do not publish.
 





1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


YLE="text-decoration: underline">Anders brief and motion to withdraw and appropriately advised appellant of his right
to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510
(Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a pro se
response.  Appellant has not filed a response.
	By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
	Accordingly, counsel's motion to withdraw is hereby granted and the trial court's
judgment is affirmed. (1)





	Mackey K. Hancock
							         Justice 


Do not publish.
1.  Counsel shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant's right to file a
pro se petition for discretionary review.  See Tex. R. App. P. 48.4.